Citation Nr: 0821282	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-21 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a digestive disorder 
claimed as GERD.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in July 2007.


FINDING OF FACT

The veteran's current digestive disorder, first shown many 
years after service,  is not related to any gastrointestinal 
symptoms in active service.


CONCLUSION OF LAW

A digestive disorder was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In February 2002, the veteran sought to reopen his claim for 
service connection for GERD.  In a February 2002 letter, the 
RO acknowledged the veteran's claim to reopen and advised him 
of the information and evidence required to substantiate his 
claim.  The February 2002 letter also advised the veteran to 
submit any relevant evidence in his possession.  The February 
2002 letter did not explain what information and evidence VA 
was responsible for obtaining and what information and 
evidence VA would assist the veteran in obtaining.  

In October 2007, the Board reopened the veteran's claim and 
remanded the claim for additional development.  The RO 
provided the veteran with notice in October 2007 that 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b).  This letter advised the veteran of the evidence 
required to substantiate a claim for service connection, 
explained what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining 
and advised the veteran to submit any relevant medical 
records in his possession.  This notice letter also explained 
how a disability rating and effective date would be 
determined if service connection was established.  Although 
this letter was provided after the rating decision on appeal, 
the claim was subsequently readjudicated in a March 2008 
Supplemental Statement of the Case (SSOC), thus curing any 
defect with respect to the timing of the  notice.   

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the records pertinent to this claim, 
including service medical records and post-service medical 
records identified by the veteran.  The veteran has also been 
afforded a VA examination.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Service connection may be presumed for certain diseases, 
including peptic ulcers, if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, such disease 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise. 38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 
3.303(d)(2007).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).  

Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had active service from December 1967 to July 
1969.  The veteran's DD Form-214 shows that his service 
occupation was light weapons infantry.  His decorations 
included the Combat Infantryman Badge.  Service medical 
records do not contain any findings or complaints of a 
digestive disorder.  However, given the veteran's combat 
service, under § 1154,  the Board accepts that the veteran 
had nausea and vomiting during service. 

Evidence of post-service treatment for a digestive disorder, 
specifically gastritis,  is first shown in 1973.  Private 
medical records dated in 1973 reflect a diagnosis of 
gastritis.  Other post-service VA and private medical records 
reflect various diagnoses including esophagitis, gastritis 
and GERD.  Most recently, a December 2007 VA examination 
report noted a diagnosis of Nissen fundoplasty repair for 
hiatal hernia and esophageal reflux

The final issue for consideration is whether there is a nexus 
between the symptoms the veteran had during service and the 
current disability.  As previously noted, the 38 U.S.C.A. § 
1154(b) presumption only relates to the question of in-
service incurrence, it does not relate to the question of 
whether there is competent evidence of a nexus between the 
in-service event and current disability.

In December 2007, the veteran underwent a VA examination.  
The examiner noted that the claims file was reviewed prior to 
the examination.  The examiner noted that the veteran 
underwent Nissen fundoplasty in January 2002.  The veteran 
reported a history of  abdominal cramping and nausea during 
service.  The examiner noted that the veteran's current 
complaints included nausea, gas pain, bloating and abdominal 
discomfort.   

The examiner diagnosed gas bloat syndrome following a Nissen 
fundoplasty repair for hiatal hernia and esophageal reflux.  
The examiner noted that the veteran was discharged in 1969.  
The examiner further noted that the records available for 
review indicated that the veteran's symptoms began in 1971 
related by history in a hospital admission of 1973.  The 
examiner opined that it would be speculative to relate the 
veteran's present symptoms to symptoms the veteran had in 
service. 

As noted previously, service connection requires medical 
evidence of (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson, supra.   
Medical evidence of a nexus between the veteran's service and 
his current digestive disorder has not been shown in this 
case.  The Board notes the veteran's contentions, in 
statements and testimony, that a digestive disorder is 
related to service.  However, where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board acknowledges that the veteran is a combat veteran.  
However, even under the provisions of 38 U.S.C.A. § 1154, a 
current disability and medical causation must be proven by 
competent medical evidence.  In this case, because there is 
no competent medical evidence establishing a relationship 
between the veteran's digestive disorder and his active duty 
service, the Board finds that there is a preponderance of the 
evidence against the claim for service connection for a 
digestive disorder.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is not an approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.  Rather, as the preponderance of the 
evidence is against the veteran's claim for service 
connection for a digestive disorder, the claim must be 
denied.  

  
ORDER

Service connection for a digestive disorder is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


